Exhibit 10.1

 

LOGO [g373344001.jpg]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

April 6, 2017

 

To: GoPro, Inc.

  3000 Clearview Way

  San Mateo, CA 94402

  Attention: General Counsel

  Telephone No.:      +1 (650) 332-7600

Re: Forward Stock Purchase Transaction

 

 

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between JPMorgan Chase
Bank, National Association, London Branch (“JPMorgan”) and GoPro, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.    This Confirmation evidences a complete binding agreement between
Counterparty and JPMorgan as to the terms of the Transaction to which this
Confirmation relates. This Confirmation (notwithstanding anything to the
contrary herein) shall be subject to an agreement in the form of the 2002 ISDA
Master Agreement (the “Master Agreement”) as if JPMorgan and Counterparty had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law) on the Trade
Date. In the event of any inconsistency between the provisions of the Master
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Master Agreement.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

2.    The Transaction constitutes a Share Forward for purposes of the Equity
Definitions. The terms of the particular Transaction to which this Confirmation
relates are as follows:

General Terms:

 

Trade Date:

   April 6, 2017

Effective Date:

   April 12, 2017, subject to cancellation of the Transaction as provided in
Section 7(c) “Early Unwind” below.

Seller:

   JPMorgan

Buyer:

   Counterparty

Shares:

   The shares of Class A common stock, $0.0001 par value, of Counterparty
(Ticker Symbol: “GPRO”).

Number of Shares:

   Initially 9,165,687 Shares. On each Settlement Date, the Number of Shares
shall be reduced by the Daily Number of Shares delivered by JPMorgan to
Counterparty on such Settlement Date.

Daily Number of Shares:

   For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by JPMorgan in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.

Maturity Date:

   April 15, 2022 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day).

Forward Price:

   $8.51

Prepayment:

   Applicable

Prepayment Amount:

   $77,999,996.37

Prepayment Date:

   The Effective Date, so long as no cancellation of the Transaction has
occurred as provided in Section 7(c) “Early Unwind.”

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Calculation Agent:

   JPMorgan. Upon receipt of written request from Counterparty, the Calculation
Agent shall promptly provide Counterparty with a written explanation describing
in reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing JPMorgan’s confidential or proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information) and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request. Whenever the
Calculation Agent is required or permitted to exercise discretion in any way, it
will do so in good faith and in a commercially reasonable manner.

 

2



--------------------------------------------------------------------------------

Settlement Terms:

  

Physical Settlement:

   Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions,
JPMorgan will deliver to Counterparty the Daily Number of Shares for the related
Valuation Date on the relevant Settlement Date.

Valuation Dates:

   (a) Any Scheduled Trading Day following the Effective Date designated by
JPMorgan in a written notice (a “Settlement Notice”) that is delivered to
Counterparty at least one Scheduled Trading Day prior to such Valuation Date,
specifying (i) the Daily Number of Shares for each such Valuation Date and (ii)
the related Settlement Date(s) and (b) the Maturity Date.

Market Disruption Event:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that JPMorgan, in its reasonable discretion and in good faith based
on the advice of counsel, determines makes it advisable with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures applicable to JPMorgan (provided that such requirements, policies and
procedures relate to legal or regulatory issues and are generally applicable in
similar situations and applied in a consistent manner in similar transactions)
including any requirements, policies or procedures relating to JPMorgan’s
reasonable hedging activities hereunder, to refrain from or decrease any market
activity in connection with the Transaction. JPMorgan shall notify Counterparty
as soon as reasonably practicable that a Regulatory Disruption has occurred and
the Valuation Dates affected by it.

Dividends:

  

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, JPMorgan will pay
to Counterparty the Dividend Amount on the third Currency Business Day
immediately following the Dividend Payment Date.

Dividend Amount:

   (a) 100% of the per Share amount of any cash dividend declared by the Issuer
to holders of record of a Share on any record date occurring during the period
from, and including, the Effective Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares on such record date (after giving
effect to any reduction on such record date, if such record date is a Settlement
Date).

 

3



--------------------------------------------------------------------------------

Dividend Payment Date:

   Each date on which the relevant Dividend Amount is paid by the Issuer to
shareholders of record.

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, the payment of any
cash dividend or distribution on the Shares shall not constitute a Potential
Adjustment Event but instead shall be governed by the provisions set forth under
the heading “Dividends” above.

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment

Share-for-Combined:

   Calculation Agent Adjustment or Cancellation and Payment, at the sole
election of JPMorgan

Consequences of Tender Offers:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Calculation Agent Adjustment

Share-for-Combined:

   Calculation Agent Adjustment

Calculation Agent Adjustment:

   If, with respect to a Merger Event or a Tender Offer, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia, then Cancellation and Payment may apply at JPMorgan’s sole election.

Composition of Combined Consideration:

   Not Applicable

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. For purposes of
this Confirmation (x) the phrase “will be

 

4



--------------------------------------------------------------------------------

  

cancelled” in the first line of Section 12.6(c)(ii) of the Equity Definitions
shall be replaced with the phrase “may be cancelled by JPMorgan” and (y) the
words “if so cancelled” shall be inserted immediately following the word “and”
in the second line of Section 12.6(c)(ii) of the Equity Definitions.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares”, where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated on the Trade Date”; and (iv) replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption, effectiveness or promulgation of new regulations authorized or
mandated by existing statute)”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(v) of the Equity Definitions is hereby amended by immediately following
the word “Transaction” in the fourth line thereof, adding the phrase “in the
manner contemplated on the Trade Date”, (2) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following at the end of such
Section: “Such inability described in phrases (A) or (B) above shall not
constitute a “Hedging Disruption” if such inability results solely from the
deterioration of the creditworthiness of the Hedging Party”; and (3) Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof, after the words “to terminate the Transaction”, the words
“or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(v) of the Equity Definitions is hereby amended by immediately following
the word “Transaction” in the sixth line thereof, adding the phrase “in the
manner contemplated on the Trade Date, (2) the comma immediately preceding “(B)”
in the seventh line of Section 12.9(b)(vi) of the Equity Definitions shall be
replaced with the word “or”, (y) clause (C) of Section 12.9(b)(vi) of the Equity
Definitions shall be deleted and (3) the words “either party” in the twelfth
line of Section 12.9(b)(vi) of the Equity Definitions shall be replaced with the
words “the Hedging Party”.

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   For all applicable Disruption Events, JPMorgan.

Determining Party:

   For all applicable Extraordinary Events, JPMorgan. Upon receipt of written
request from Counterparty, the Determining Party shall act in

 

5



--------------------------------------------------------------------------------

   good faith and in a commercially reasonable manner and shall promptly provide
Counterparty with a written explanation describing in reasonable detail any
calculation or adjustment made by it (including any quotations, market data or
information from internal or external sources used in making such calculation or
adjustment, as the case may be, but without disclosing JPMorgan’s confidential
or proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information)
and shall use commercially reasonable efforts to provide such written
explanation within five (5) Exchange Business Days from the receipt of such
request. Non-Reliance:    Applicable Agreements and Acknowledgements Regarding
Hedging Activities:    Applicable Additional Acknowledgements:    Applicable

 

3. Account Details:

 

   (a)      Account for payments to Counterparty:             To be provided by
Counterparty.         Account for delivery of Shares to Counterparty:        
    To be provided by Counterparty.    (b)      Account for payments to
JPMorgan:         Bank:    JPMorgan Chase Bank, N.A.         ABA#:           
Acct No.:            Beneficiary:    JPMorgan Chase Bank, N.A. New York        
Ref:            Account for delivery of Shares from JPMorgan:             To be
provided by JPMorgan.

 

4. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of JPMorgan for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

6



--------------------------------------------------------------------------------

5. Notices: For purposes of this Confirmation:

         (a)      Address for notices or communications to Counterparty:        
GoPro, Inc.         3000 Clearview Way         San Mateo, CA 94402        
Attention:    General Counsel         Telephone No.:    +1 (650) 332-7600   
         (b)      Address for notices or communications to JPMorgan:        
JPMorgan Chase Bank, National Association         EDG Marketing Support        
Email:    edg_notices@jpmorgan.com           
edg_ny_corporate_sales_support@jpmorgan.com         Facsimile No:   
1-866-886-4506         With a copy to:         Attention:    Santosh Sreenivasan
        Title:    Managing Director, Head of Equity-Linked Capital Markets     
Telephone No:    +1 (212) 622-5604         Email:   
santosh.sreenivasan@jpmorgan.com   

 

6. Representations, Warranties and Agreements of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
April 6, 2017, between Counterparty and J.P. Morgan Securities LLC, as
representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
JPMorgan as if set forth herein. Furthermore, in addition to the representations
set forth in the Master Agreement, Counterparty represents and warrants to, and
agrees with, JPMorgan, on the date hereof, that:

(a) (i) It is not entering into the Transaction on behalf of or for the accounts
of any other person or entity, and will not transfer or assign its obligations
under the Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of the
Transaction; (ii) it understands that the Transaction is subject to complex
risks which may arise without warning and may at times be volatile, and that
losses may occur quickly and in unanticipated magnitude; (iii) it is authorized
to enter into the Transaction and such action does not violate any laws of its
jurisdiction of incorporation, organization or residence (including, but not
limited to, any applicable position or exercise limits set by any
self-regulatory organization, either acting alone or in concert with others) or
the terms of any agreement to which it is a party; (iv) it has consulted with
its legal advisor(s) and has reached its own conclusions about the Transaction,
and any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction; (v) it has concluded that the Transaction is suitable in light
of its own investment objectives, financial condition and expertise; and
(vi) neither JPMorgan nor any of its affiliates has advised it with respect to
any legal, regulatory, tax, accounting or economic consequences arising from the
Transaction, and neither JPMorgan nor any of its affiliates is acting as agent,
or advisor for Counterparty in connection with the Transaction.

(b) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(c) The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to update prior statements and

 

7



--------------------------------------------------------------------------------

amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading. Counterparty is not in possession of any material
nonpublic information regarding the business, operations or prospects of
Counterparty or the Shares.

(d) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

(e) Counterparty is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) or 102(c) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution. Counterparty
shall not, during (x) the period beginning on, and including, the 22nd Scheduled
Trading Day immediately preceding April 15, 2022 and ending on, and including,
the second Scheduled Trading Day immediately following April 15, 2022 or (y) the
period beginning on, and including, the date on which Counterparty or any
subsidiary thereof repurchases or exchanges any of Counterparty’s 3.50%
Convertible Senior Notes due 2022 (the “Notes”) pursuant to the terms thereof,
commences a tender offer for the Notes or enters into any agreement to
repurchase or exchange the Notes, and ending on, and including, the second
Scheduled Trading Day immediately following completion by JPMorgan of any
commercially reasonable unwind activity with respect to JPMorgan’s Hedge
Positions as a result of any such repurchase, exchange or tender offer (any
period described in clause (x) or clause (y) a “Prohibited Period”), engage in
any such distribution, other than a distribution meeting the requirements of one
of the exceptions set forth in Rule 101(b) and Rule 102(b) of Regulation M.
Counterparty shall give contemporaneous written notice to JPMorgan upon it or
any of its subsidiaries repurchasing or exchanging the Notes pursuant to their
terms, commencing a tender offer for the Notes or entering into any agreement to
repurchase or exchange the Notes, and JPMorgan shall give prompt written notice
to Counterparty of its completion of any commercially reasonable unwind activity
with respect to JPMorgan’s Hedge Positions as a result of such repurchase,
exchange or tender offer.

(f) The Transaction was approved by the board of directors of Counterparty, and
Counterparty is entering into the Transaction solely for the purposes stated in
such board resolution. There is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of the Transaction, including, but not limited to, the purchases of Shares to be
made pursuant hereto.

(g) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(h) On and immediately after the Trade Date and the Prepayment Date (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

(i) Counterparty has made, and will make, all filings required to be made by it
with the SEC, any securities exchange or any other regulatory body with respect
to the Transaction contemplated hereby.

 

8



--------------------------------------------------------------------------------

(j) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will (i) conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) violate any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency or (iii) conflict with or result in a breach of
any agreement or instrument to which Counterparty or any of its subsidiaries is
a party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, except, in the case of clauses (ii) and (iii), as would not
reasonably be expected to have a material adverse effect on Counterparty.

(k) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

(l) Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(m) Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(n) [Reserved.]

(o) On the Trade Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares. provided further that (a) this
Section 6(o) shall not limit Counterparty’s ability (or the ability of any
“affiliated purchaser” of Counterparty), (i) pursuant to Counterparty’s employee
incentive plans, to re-acquire Shares in connection with the related equity
transactions; (ii) to withhold shares to cover exercise price and/or tax
liabilities associated with such equity transactions; (iii) to grant Shares and
options to “affiliates” or “affiliated purchasers” (as defined in Rule 10b-18)
or the ability of such affiliates or affiliated purchasers to acquire such
Shares or options, in connection with Counterparty’s compensatory plans for
directors, officers and employees or any agreements with respect to the
compensation of directors, officers or employees of any entities that are
acquisition targets of Counterparty, so long as, in the case of clause (i),
(ii) or (iii) of this proviso, any such re-acquisition, withholding, grant,
acquisition or other purchase does not constitute a “Rule 10b-18 Purchase” (as
defined in Rule 10b-18) and (b) Counterparty or such “affiliated purchaser” to
purchase Shares in privately negotiated (off-market) transactions that do not,
directly or indirectly, involve purchases in the open market and are not “Rule
10b-18 purchases” (as defined in Rule 10b-18).

(p) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
JPMorgan that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

7. Other Provisions.

(a) Opinions. On or prior to the Effective Date, Counterparty shall deliver to
JPMorgan an opinion of counsel, dated as of the Effective Date, in form and
substance reasonably satisfactory to JPMorgan, with respect to the matters set
forth in Section 6(g), Section 6(j) and Section 6(k) of this Confirmation.
Delivery of such opinion to JPMorgan shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Master Agreement with respect to each
obligation of JPMorgan under Section 2(a)(i) of the Master Agreement.

 

9



--------------------------------------------------------------------------------

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give JPMorgan a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is
(i) less than 101.2 million (in the case of the first such notice) or
(ii) thereafter more than 5.3 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless JPMorgan and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to JPMorgan’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide JPMorgan
with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide JPMorgan with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

(c) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to JPMorgan an
opinion of counsel as required pursuant to Section 7(a), in each case by 12:00
p.m. (New York City time) on the Prepayment Date, or such later date as agreed
upon by the parties (the Prepayment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of JPMorgan and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of JPMorgan and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

10



--------------------------------------------------------------------------------

(d) Transfer or Assignment.

(i) JPMorgan may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
JPMorgan (1) that has a long-term issuer rating that is equal to or better than
JPMorgan’s credit rating at the time of such transfer or assignment or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by JPMorgan generally for similar transactions, by
JPMorgan or JPMorgan Chase & Co. or (B) to any other third party with a rating
for its long term, unsecured and unsubordinated indebtedness (or to any other
third party whose obligations are guaranteed by an entity with a rating for its
long term, unsecured and unsubordinated indebtedness) equal to or better than
the lesser of (1) the credit rating of JPMorgan at the time of the transfer and
(2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3
by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and JPMorgan. JPMorgan
shall promptly provide written notice to Counterparty of any such transfer or
assignment. If at any time at which (A) the Section 16 Percentage exceeds 7.5%,
(B) the Forward Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), JPMorgan is unable
after using its commercially reasonable efforts to effect a transfer or
assignment of a portion of the Transaction to a third party on pricing terms
reasonably acceptable to JPMorgan and within a time period reasonably acceptable
to JPMorgan such that no Excess Ownership Position exists, then JPMorgan may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
JPMorgan so designates an Early Termination Date with respect to a portion of
the Transaction, a payment shall be made pursuant to Section 6 of the Master
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Shares
equal to the number of Shares underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 7(f) shall apply to
any amount that is payable by JPMorgan to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that JPMorgan and each person subject to
aggregation of Shares with JPMorgan under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding. The “Forward Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the Number of
Shares and (B) the denominator of which is the number of Shares outstanding. The
“Share Amount” as of any day is the number of Shares that JPMorgan and any
person whose ownership position would be aggregated with that of JPMorgan
(JPMorgan or any such person, a “JPMorgan Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by JPMorgan in its
reasonable judgment based on advice of counsel. The “Applicable Share Limit”
means a number of Shares equal to (A) the minimum number of Shares that could
reasonably be expected to give rise to reporting or registration obligations or
other requirements (including obtaining prior approval from any person or
entity) of a JPMorgan Person, or could result in an adverse effect on a JPMorgan
Person, under any Applicable Restriction, as determined by JPMorgan in its
reasonable judgment based on advice of counsel, minus (B) 1% of the number of
Shares outstanding.

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any Shares
or other securities, or make or receive any payment in cash, to or from
Counterparty, JPMorgan may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform JPMorgan’s obligations in respect of
the Transaction and any such designee may assume such obligations. JPMorgan
shall be discharged of its obligations to Counterparty to the extent of any such
performance.

(e) Staggered Settlement. If upon advice of counsel with respect to any legal,
regulatory or self-regulatory requirements or related policies or procedures
applicable to JPMorgan, including any requirements, policies or procedures
relating to JPMorgan’s hedging activities hereunder, JPMorgan reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by JPMorgan
on any Settlement Date for the Transaction, JPMorgan may, by notice to
Counterparty on or prior to such Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Daily Number of Shares otherwise deliverable on such
Nominal Settlement Date on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on a Nominal Settlement Date as follows:

 

  (1) in such notice, JPMorgan will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date or delivery times;

 

11



--------------------------------------------------------------------------------

  (2) the aggregate number of Shares that JPMorgan will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that JPMorgan would otherwise be required to deliver on
such Nominal Settlement Date; and

 

  (3) the Physical Settlement terms will apply on each Staggered Settlement
Date, except that the Daily Number of Shares otherwise deliverable on such
Nominal Settlement Date will be allocated among such Staggered Settlement Dates
or delivery times as specified by JPMorgan in the notice referred to in clause
(1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, JPMorgan shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which JPMorgan would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against JPMorgan’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to JPMorgan hereunder.

(f) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event, and if JPMorgan would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Master Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then JPMorgan shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative:    If applicable, JPMorgan shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Master Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation,
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to JPMorgan of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by

 

12



--------------------------------------------------------------------------------

   commercially reasonable means and notified by the Calculation Agent to
JPMorgan at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property or the
per Share unwind price of any Share-linked Hedge Positions, as the case may be.
Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. Failure to
Deliver:    Applicable Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (except
that the “Representation and Agreement” contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities or other laws or otherwise arising as a result of the fact that
Counterparty is the issuer of the Shares or any portion of the Share Termination
Delivery Units) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

(g) Securities Contract, Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event under this Confirmation with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

(h) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction.

 

13



--------------------------------------------------------------------------------

Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Master Agreement) against any other
obligations of the parties, whether arising under the Master Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Master Agreement)
against obligations under the Transaction, whether arising under the Master
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

(i) Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that this
Confirmation is not intended to convey to JPMorgan rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit JPMorgan’s rights in
respect of any transactions other than the Transaction.

(j) Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

(k) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(l) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Right to Extend. JPMorgan may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by JPMorgan, with respect to some or all of the Number of
Shares hereunder, if JPMorgan reasonably determines, in its discretion, that
such action is reasonably necessary or appropriate to preserve JPMorgan’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable JPMorgan to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if JPMorgan were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements or related policies and procedures applicable to JPMorgan,
including any requirements, policies or procedures relating to JPMorgan’s
hedging activities hereunder; provided that in no event shall JPMorgan have the
right to so postpone or add any Valuation Date(s), Settlement Date(s) or any
other date of valuation, payment or delivery beyond the 20th Scheduled Trading
Day (excluding any Scheduled Trading Day on which a Market Disruption Event
occurs) immediately following the Maturity Date.

(n) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

(o) Notice. Counterparty shall, upon obtaining knowledge of the occurrence of
any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in

 

14



--------------------------------------------------------------------------------

respect of which it would be the Defaulting Party, a Termination Event in
respect of which it would be an Affected Party, a Potential Adjustment Event or
an Extraordinary Event (including without limitation an Additional Disruption
Event), notify JPMorgan within one Scheduled Trading Day of the occurrence of
obtaining such knowledge.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Prepayment Amount by Counterparty and receipt by Counterparty of any
payment pursuant to the provisions under the heading “Dividends” in Section 2,
nothing in this Confirmation shall be interpreted as requiring Counterparty to
pay or receive cash, except in circumstances where payment or receipt of cash is
within Counterparty’s control or in those circumstances in which holders of
Shares would also receive cash.

(q) Agreements and Acknowledgements Regarding Hedging. (i) Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
final Valuation Date, JPMorgan and its affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) JPMorgan and its affiliates also may be active
in the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) JPMorgan shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (D) any market activities of JPMorgan and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

(ii) JPMorgan agrees to use commercially reasonable efforts to establish its
initial Hedge Positions, or portion thereof, with respect to the Transaction
that consists of over-the-counter equity derivatives transactions relating to
the Shares with one or more counterparties that JPMorgan believes in good faith
to be a purchaser of the Notes at or around the time it agrees to enter into
such transaction with such counterparty (it being understood that for the
avoidance of doubt, following the establishment of such Hedge Positions,
JPMorgan shall not be required to maintain any such Hedge Positions with any
such counterparties).

(r) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

(s) Payment by Counterparty. In the event that, following payment of the
Prepayment Amount, (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default in respect of which Counterparty is the
Defaulting Party) and, as a result, Counterparty owes to JPMorgan an amount
calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes to
JPMorgan, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

[Signatures to follow on separate page]

 

15



--------------------------------------------------------------------------------

LOGO [g373344001.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Yours sincerely,

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

By:  

/s/ Yun Xie

  Name: Yun Xie   Title: Executive Director

Confirmed as of the date first

above written:

 

GoPro, Inc. By:  

/s/ Brian McGee

  Name: Brian McGee   Title: Chief Financial Officer

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.